Order entered June 25, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00042-CV

                              FIRST OVILLA, LLC, Appellant

                                             V.

                            JOHN PRIMM, ET AL., Appellees

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-17-01696-A

                                         ORDER
       Before the Court is the June 24, 2019 motion of appellee John Primm for an extension of

time to file his brief on the merits. We GRANT the motion and extend the time to Monday,

July 29, 2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE